Citation Nr: 1442878	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-14 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1968 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision, which granted service connection for PTSD and assigned an initial 50 percent rating.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (Travel Board hearing) in September 2011.  A transcript of that hearing has been associated with the claims file.

During his hearing, the Veteran stated his PTSD had worsened since his last VA examination; therefore, the Board remanded the claim in February 2014.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of a claim for higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has reported that he lost his job due to his PTSD symptoms.  This raises the question of whether he may be unemployable due to his service-connected disabilities.  Thus, a TDIU claim is part of his claim for increased rating currently before the Board and must be adjudicated.


FINDINGS OF FACT

1. Throughout the entire appellate period, the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.

2. The Veteran's service-connected disabilities, in particular his PTSD, render him unemployable.



CONCLUSION OF LAW

1. The criteria for entitlement to an initial 70-percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, DC 9411 (2013).

2. The criteria for entitlement to a TDIU have been met, but only as of May 15, 2014.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As service connection, an initial rating and an effective date have been assigned, the notice requirements of 38 U.S.C.A. §§ 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations in September 2010 and May 2014.  The Veteran was provided the opportunity to present pertinent evidence and testimony.  The hearing was adequate, as the VLJ explained the issue on appeal and attempted to identify possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, any deficiency in this regard was harmless, as the case was subsequently remanded to obtain additional, pertinent evidence, as well as a contemporaneous VA examination.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II. PTSD

The Veteran seeks a higher initial rating for his service-connected PTSD.  Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The RO has rated the Veteran's PTSD as 50 percent disabling, effective from his date of claim, pursuant to DC 9411, according to the General Rating Formula for Mental Disorders (formula).

Under this formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms noted above are meant to represent examples that might be indicative of a certain rating.  The list is not exhaustive and, for the Board to assign a specific rating, it need not find all or even some of the symptoms present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The Veteran had a VA examination for his PTSD in September 2010.  At that time, he reported such symptoms as panic and anxiety, inability to trust others, hyper alertness, nightmares, and feelings of guilt, which affected every aspect of his life.  He described global insomnia and said he had few friends, which caused previous marital problems.  He stated his current marriage was "somewhat tense," and reported that his anger and irritability caused his business partner to leave.  He denied homicidal or suicidal ideation.  The examiner assigned a GAF score of 60.  See DSM-IV(GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

During a May 2014 VA examination, he was diagnosed with PTSD and unspecified depressive disorder.  He described seemingly worsened marital problems, especially due to his lack of patience, overall irritability, and anger outbursts.  He reported that he closed his business due to complaints from customers who did not want to work with him due to his lack of patience.  He also said he did not get a job because of his "problematic temper."  He reported symptoms of anger and irritability; hypervigilance; intrusive traumatic memories; nightmares approximately three times per week; avoidance of some uncontrolled environments, including crowds; persistent and exaggerated negative views of other people and himself; feelings of detachment from others; difficulty concentrating; and poor sleep.  He also reported depressed mood, low self-esteem, thoughts that he would be better off dead without a plan or intention to harm himself, and low energy.  The examiner noted that the Veteran's treatment records reflected limited and mild depressive symptoms, as well as PTSD symptoms consistent with those described.

The Veteran also submitted June 2014 lay statements from a friend and former boss.  The friend's statement reported greater deterioration in the past four years in the Veteran's ability to maintain his temper, demeanor, and relationships, as well as constant depressed mood and anxiety.  The friend reported the Veteran's temper fits caused him to be "constantly at odds with other people."  He also said the Veteran had chronic irritability, and he was prone to acts of violence, described as fights and temper tantrums.  The Veteran's former boss reported he had a very violent temper and also would gaze at the walls for long periods of time looking depressed.

The Veteran's VA treatment records reflect ongoing treatment for his PTSD.

Resolving doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating under DC 9411 have been met during the entire appellate period.  However, at no time have the criteria for a 100 percent schedular rating been met, as the evidence does not show that the Veteran's PTSD causes total occupational and social impairment.  The Veteran has not reported any of the symptoms in the rating criteria for a 100 percent rating; despite describing some marital difficulties, he reported being married for 24 years, visiting family approximately once each month, and having some hobbies, including photography.  Thus, the criteria for a 100 percent schedular rating have not been met or approximated.

III. Extra-schedular Consideration

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's reported symptoms, including irritability and anger, anxiety, nightmares, and depression, and their resulting impairment, are contemplated by the rating schedule.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  There are no symptoms left uncompensated or unaccounted for in his assigned schedular rating for PTSD.  The evidence does not indicate his disability presents an exceptional or unusual disability picture such that application of the regular schedular standards is rendered impractical.  38 C.F.R. § 3.321(b).  An impairment must be so unusual as to be unanticipated by the rating criteria in order to be referred.  Id.  As the evidence does not support the existence of any unusual symptoms that are not contemplated by the schedule, referral for extraschedular consideration is not warranted.

IV. TDIU

The Veteran's service-connected disabilities are as follows: PTSD (70 percent disabling), Diabetes Mellitus Type II (20 percent disabling), tinnitus (10 percent disabling), bilateral hearing loss, (0 percent disabling), and erectile dysfunction associated with the diabetes (0 percent disabling).

The Veteran first reported he was unemployed during his May 15, 2014 VA examination.  He meets the schedular requirements for a TDIU, so the question remaining is whether his service-connected disabilities render him unemployable.  The most recent May 2014 VA examiner for the Veteran's PTSD said his symptoms would not prevent gainful employment.  However, the Veteran's friend and former boss reported that his PTSD symptoms of anger and irritably caused him to lose his job.

The Board finds the competent and credible evidence to be at least in relative equipoise as to whether his service-connected disabilities are of such severity that he is rendered unable to secure or follow a substantially gainful occupation in any meaningful capacity.  Thus, with resolution of all reasonable doubt in his favor, entitlement to a TDIU is granted, but only as of May 15, 2014, the date of the VA examination where the Veteran reported he was unemployed.  38 C.F.R. § 4.3.

ORDER

Entitlement to an initial 70 percent rating for PTSD is granted.

Entitlement to a TDIU is granted, but only as of May 15, 2014.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


